Case 20-10475-BLS Doc 694 _ Filed 08/18/20 Page 1 of 6

Outstanding checks in Bankruptcy Proceedings Wednesday 8 12 2020
Bankruptcy Court

I recently contacted Prime Clerk law firm regarding Chapter 11 bankruptcy of

Rock Bottom and Craftworks businesses, and outstanding checks that my business

possesses, and was told to possibly obtain private legal counsel

we

Since we own a very small cleaning business in the time of Covid, is

impossible for us to afford a bankruptcy counsel at this time. Sz
We would appreciate any consideration in this manner. oer
Thank you, Ro

Fo

=o

Clean Rite Cleaning BS

Adam & Lauri Teriaca
W151 N8262 Thomas Drive
Menomonee Falls WI 53051

262 250 2601

GS :6 WY 81 ONY 0202

gals

 
Case 20-10475-BLS Doc 694 _ Filed 08/18/20 Page 2 of 6

From: eyeofnewt34@gmail.com

Sent: Saturday, August 8, 2020 9:09 AM

To: AP@craftworksholdings.com; craftworksinfo@primeclerk.com
Subject: bankruptcy proceeding for Rock Bottom restaurant case 20-10475

Starting in July 2019, the checks we received from Rock Bottom were returned for insufficient funds for
our cleaning services. We had this problem previously with the business and its changing management,
and the checks were always made good.

So we continued cleaning, and the checks kept being returned. Starting in late spring early summer |
called Rock Bottom and asked to talk to the management regarding these insufficient funds. | was told
the woman who handled these matters was on maternity leave and would be back at the end of
August. In July | called Rock Bottom again, and asked for someone higher in management since these
checks were piling up. | was given an 800 #, and it turned out to be the tech department, who had no
idea what | needed, but referred me onto someone else. The new person said they would send me info,
and | was presented with bankruptcy info. | was not previously informed that Rock Bottom or its parent
company, CraftWorks, was in the bankruptcy process. There was definitely deceit, or possibly outright
fraud by the Rock Bottom company not informing me of the bankruptcy.

We would appreciate any help in this matter.

Attached are copies of the checks involved.

Thank you

Clean Rite Cleaning company

Adam and Lauri Teriaca

Sent from Mail for Windows 10

 
 

Case 20-10475-BLS Doc 694 _ Filed 08/18/20 Page 3 of 6
Case 20-10475-BLS Doc 680-1 Filed 08/04/20 Page1lof3

 

SRE 44827
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
In re: : Chapter 11
CRAFTWORKS PARENT, LLC, et al., > Case No. 20-10475 (BLS)
Debtors.' : (Jointly Administered)

Objection Deadline: August 18, 2020 at 4:00 p.m. (ET)
Hearing Date: August 26, 2020 at 10:30 a.m. (ET)

 

NOTICE OF MOTION DEBTORS FOR AN ORDER DISMISSING
THEIR CHAPTER 11 CASES AND GRANTING RELATED RELIEF

PLEASE TAKE NOTICE that on August 4, 2020, the above-captioned debtors and
debtors-in-possession (collectively, the “Debtors’”) filed the Joint Motion of the Debtors and the
Official Committee of Unsecured Creditors for Entry of an Order (I) Authorizing the Dismissal of the
Debtors’ Chapter 11 Cases; and (II) Granting Related Relief (the “Motion”) with the United States
Bankruptcy Court for the District of Delaware (the “Court’).

PLEASE TAKE FURTHER NOTICE that any response or objection to the relief
sought in the Motion must be filed with the Court on or before August 18, 2020 at 4:00 p.m. (prevailing

Eastern Time) (the “Objection Deadline”’).

 

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
(2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
(5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
(6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN 37204.

 
 

. /
0-10475-BL Doc 694 Filed 08/18/20 Page 4of 6
BMO aris Bawk 9 V

Date: Mar 25, 2020 Advice D-100626

We are charging your account and returning

unpaid items previously deposited. The REASON SEQ # ITEM AMOUNT
return reason is indicated on the check(s). 626
Please contact 1-888-340-2265 with any questions. Refer To Maker 937000 $250.00
CONSUMERS ONLY: See back for Check 21 information
CLEAN RITE CLEANING COMPANY
W151 N8262 THOMAS DR
MENOMONEE FALLS,WI! 530513877
1 Item charged totalling $250.00
Advice Total $250.00

hWLOC3SSbTEE LOUSehSk" w LOO che"

03/25/2020 REFER TO MAKER

 

 

 

 

 

 

 

937000b2b ar
This is a LEGAL COPY of your Oo
check. You can use it the same v - wis EN TNT aE
way you would use the original © | CRAFTWORKS RESTAURANTS & BREWERIES GROUP, INC.
check. Ln fu Wo/a GORDON BIERSCIL, ROCK BOTTOM & OLD CHICAGO RESTAURANTS ~— |
a 201 West Main Street, Suite 301 © Chattanooga, TN 37408 \ 4
RETURN REASON-S mm 423-424-2000 i
REFER TO MAKER oo \ 250.00 3
a PAY saees
nF Two Hundred Fifly Dollars And Zero Cents j
oS a TO THE CLEAN RITE CLEANING COMPANY | vomn AFTE f
m ry | OADER W151 N8262 THOMAS DRIVE i 2 SIGNATURES REO! F Q¥ER}$ 100,000 00 }
mo | OF MENOMONEE FALLS,WI 53051
o | ; oe {> <
ce WELLS FARGO BANK GRAND JUNCTION, A, : rd
ct + GRAND JUNCTION, CO 81501-5130 oe
=) !
eI Waza pysae 64022009 288606 2003367" ‘
MmAZe2ELSZS" LepOectsOOULass BOB 2003389" “00000 25000

 
   

O CD-2U
CRAFTWORKS RESTAURANTS & BREWERIES GROUP, INC. 82-91
d/b/a GORDON BIERSCH, ROCK BOTTOM & OLD CHICAGO RESTAURANTS 1021
201 West Main Street, Suite 301 ¢ Chattanooga, TN 37408 ‘
423-424-2000

500.00

PA ive Hundred Dollars And Zero Cents*****

TOTHE CLEAN RITE CLEANING COMPANY

ORDER W151 N8262 THOMAS DRIVE VOID A ONTHS
OF MENOMONEE FALLS,WI 53051 2 SIGNATURES RE D IF LVER $100,000.00
Cw oO

WELLS FARGO BANK GRAND JUNCTION, N.A.
GRAND JUNCTION, CO 81501-5130

a Security features wiciwed. Detats on back.

messPUL TH 6840220090 815606 20033890"

 

 
°20-10475.BL Doc,694 Filed 08/18/20 Page 5of6 (2
BMO e& fiarris Bank
P.O.Box 94033, Palatine, IL 60094 Acct: 29/10952854
Date: Mar 27, 2020 Advice D-100309
We are charging your account and returning
unpaid items previously deposited. The REASON SEQ # ITEM AMOUNT
return reason is indicated on the check(s).
Please contact 1-888-340-2265 with any questions. a . Monee oayo00se8 S400.00

CONSUMERS ONLY: See back for Check 21 information

CLEAN RITE CLEANING COMPANY
W151 N8262 THOMAS DR
MENOMONEE FALLS,WI 530513877

2 Item charged totalling $700.00
Advice Total $700.00
HWLOCdSSAGUBE 1095 chSk"" w 00800"

 

 

 

 

 

 

 

 

 
   

 

 

 

 

*071L900595x*
03/27/2020 REFER TO MAKER
9370003449 iy
‘his is a LEGAL COPY of your oOo
check. You can use it the same mu
say you would use the original >
check. in nm ‘d/b/a GORDON BIERSCII, ROCK BOTTOM & OLD CHUCAGO RESTAURANTS 1021
rN « 208 West Main Street, Suite 301 © Chattanooga, TN 37408 4
RETURN REASON-S om 425-424-2000 3
REFER TO MAKER ao . 300.00 3
a p= | PAY Three Hundred Dollars And Zero Cenis***** 4
ru <O
a ep | ToTHE CLEAN RITE CLEANING COMPANY Vorb AFT 5 § |
ru NT Taman
= f= @
re WELLS FARGO BANK GRAND JUNCTION, N.A. . . rd
tf GRAND JUNCTION, CO 81501-5130 4
oO .
a w2R30R RG" 84021009 LAN EOB 2003380"
MPAS0RLLU" LHpOecbOOUsan B06 20033890" 0000030000"
*071900595x
03/27/2020 REFER TO MAKER
937000388 fu
‘his is a LEGAL COPY of your oa
check. You can use it the same u 2 g 3 sat one
vay you would use the original =r | CRAFTWORKS RESTAURANTS & BREWERIES GROUP, INC. 82-91
‘heck. CO ry |. +: aa GORDON BIERSCII, ROCK BOTTOM & OLD CHICAGO RESTAURANTS 1021 '
rN“ 201 West Moin Street, Suite 301 © Chattanooga, TN 37408
RETURN REASON-S) oe ra | #2.424.200
REFER TO MAKER aro
tn OPS PAY Four Hundred Dollars And Zero Cents*****
nO a 10 THE CLEAN RITE CLEANING COMPANY
Pr ry | OROER , W151 N8262 THOMAS DRIVE
mooie MENOMONEE FALLS,WI 53051
o ,
8 I WELLS FARGO BANK GRAND JUNCTION, NLA. . “ote ot . ‘ , _
r | GRAND JUNCTION, CO 81801-5130 . ‘
Oo | ‘ .
- | weseQggoku 2402100948606 2e0033890"
|
Lu
M2S2CUSOLM ke wO2t0090 bb B06 2003389" wQO0000L0000:"

 

 
 

©20-10475-BLS Doc 694 Filed 08/18/20 Page 6 of 6

BMO Harris Bank

P.O.Box 94033, Palatine, IL 60094 Acct: 29/10952854
Date: Mar 30, 2020 Advice D-100054

We are charging your account and returning
unpaid items previously deposited. The REASON
return reason is indicated on the check(s). Refer To Maker
Please contact 1-888-340-2265 with any questions. Refer To Mak
CONSUMERS ONLY: See back for Check 21 information eter to Maker

CLEAN RITE CLEANING COMPANY
W151 N8262 THOMAS DR
MENOMONEE FALLS, WI 530513877

2 Item charged totalling
Advice Total

SEQ # ITEM AMOUNT
937000329 $400.00
937000330 $400.00
$800.00
$800.00

WLOCIISLIGN £095 2H8Sk" w LOOOSL

*¥07L900595*
03/30/2020 REFER TO MAKER
94370003249
his is a LEGAL COPY of your

 

|

  

heck. You can use it the same
‘ay you would use the original
neck.

CRAFTWORKS RESTAURANTS & BREWERIES GROUP, INC.
(b's GORDON BIERSCH, ROCK BOTTOM & OLD CHICAGO RESTAURANTS
201 West Main Street, Suite 301 © Chattanooga, TN 37408 i

 

 

82-91
1021

 

 

 

Oo
mu
oa
mu
N
wn
zN
RETURN REASON-S ami 423-424-2000 i
REFER TO MAKER 0 2 400.00 j
ru ea | PA Four Hundred Dotiars And Zero Cents***** j
4 = TO THE CLEAN RITE CLEANING COMPANY vow } |
W151 N&262 :
| oF MENOMONEE FALLS,W1 53051 2 SIGNATURES Ces $1000.00 |
a 2
ra | MEN GRAND JUNCTION. CO 81801-8190" 42 |
o |
= 23348630 6402200928606 20033850 |
M2SSLHBEI" Le~oOectOOULes B062003389" wOO000L0000."

937000330
ais is a LEGAL COPY of your
yeck. You can use it the same

ay you would use the original
yeck.

RETURN REASON-S
REFER TO MAKER

CRAFTWORKS RESTAURANTS & BREWERIES GROUP, INC.
d//a GORDON BIERSCH, ROCK BOTTOM & OLD CHICAGO RESTAURANTS
201 West Main Street, Suite 30! © Chattanooga, TN 37408
423-424-2000

Reolir Hundred Dollars And Zero Cents*****

TOTHE CLEAN RITE CLEANING COMPANY
QADER — W151 N8262 THOMAS DRIVE
’ MENOMONEE FALLS,WI 63051

e3i3ee 7440
[07100024681 03/25/2020

WELLS FARGO BANK GRANO JUNCTION, NA.
GRAND JUNCTION, CO 81501-5130

ma3357e9oe 340230059 AN BOG e003 389"

 

 

82-91
1021
i
400.00 5
: 3
£
VOID AFTE a
2 SIGNATURES 5) $100,000.00 j
ow io ne
Mt

 

 

sed

mesaregdge &e~es00U.se B06 20033890" w0000040000:"
